Gregg, J. John S. Horner presented the will of William J. Ningo for iirobate, which was rejected by the Probate Court of Phillips county; he excepted and appealed to the Circuit Court, wherein the matter was heard anew, and the judgment of the Probate Court affirmed. He moved for a new trial; his motion was overruled; he excepted, and appealed to this court. The only question before this court is whether or not a will written and signed.by a testator, in liis own proper hand writing, without attesting witnesses, is valid. The statute expressly provides that such wills are valid, and may b?admitted to probate upon proof by three unimpeachable and disinterested witnesses to the handwriting and signature: Gould’s Digest, Chap. 180, Sec. 4, p. 1073; Rogers et al. vs. Diamond, 13 Ark. 474. ' The court below held that this law had been repealed by Chap. 12, p. 81, of what was known as “ Chapters of the Digest,” published in 1869. This was an error, as the chapter referred to was never enacted as law: Vinsant vs. Knox, page 266, 27 Ark. For this error the judgment of the Phillips Circuit Courtis reversed, and this cause remanded to be proceeded in according to law.